UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                           No. 01-4323
BOBBY GOSNELL,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
            Frederic N. Smalkin, Chief District Judge.
                           (CR-00-431-S)

                      Argued: May 9, 2002

                      Decided: June 28, 2002

       Before TRAXLER, Circuit Judge, C. Arlen BEAM,
    Senior Circuit Judge of the United States Court of Appeals
         for the Eighth Circuit, sitting by designation, and
      Robert E. PAYNE, United States District Judge for the
        Eastern District of Virginia, sitting by designation.



Affirmed by unpublished per curiam opinion.


                           COUNSEL

ARGUED: Andrea Dennis Callaman, Assistant Federal Public
Defender, Baltimore, Maryland, for Appellant. James Harry Green,
Special Assistant United States Attorney, Baltimore, Maryland, for
Appellee. ON BRIEF: James Wyda, Federal Public Defender, Beth
2                     UNITED STATES v. GOSNELL
Farber, Assistant Federal Public Defender, Baltimore, Maryland, for
Appellant. Stephen M. Schenning, United States Attorney, John F.
Purcell, Assistant United States Attorney, Baltimore, Maryland, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Bobby Gosnell appeals the enhancement of his sentence pursuant
to section 2K2.1(b)(5) of the United States Sentencing Guidelines
[hereinafter U.S.S.G.]. He contends that the district court erroneously
found that his possession of a firearm was "in connection with"
another felony and thus improperly enhanced his sentence. We affirm.

                                  I.

   The stipulated facts indicate that Gosnell was apprehended by law
enforcement officers after a radio check revealed the vehicle he was
driving was stolen. Gosnell was removed from the car, placed on the
ground, and handcuffed. Upon being brought to his feet, a loaded
Smith and Wesson 9 millimeter luger semi-automatic pistol fell from
his waist area to the ground.

   Gosnell pled guilty to violating 18 U.S.C. § 922(g)(1), possession
of a firearm after having previously been convicted of a crime punish-
able by imprisonment for a term exceeding one year. The district
court increased Gosnell’s base offense level pursuant to U.S.S.G.
§ 2K2.1(b)(5) because he used or possessed a firearm in connection
with another felony offense, possession of a stolen vehicle.

  Without the enhancement, Gosnell’s sentencing guideline range
would have been 57 to 71 months’ imprisonment. The enhancement
                       UNITED STATES v. GOSNELL                           3
yielded a range of 84 to 105 months, and Gosnell was sentenced to
84 months’ incarceration.

                                    II.

   In this circuit, enhancing a sentence pursuant to U.S.S.G.
§ 2K2.1(b)(5) involves a two-part analysis. See United States v. Nale,
101 F.3d 1000, 1004 (4th Cir. 1996) (analyzing the "in connection
with" language in U.S.S.G. § 2K2.1(c)(1)). The government must first
prove that the defendant possessed the gun, and then prove that the
gun was connected to another felony offense. Id. There is no dispute
that Gosnell possessed the weapon. At issue here is the proper appli-
cation of the "in connection with" aspect of the section 2K2.1(b)(5)
guideline.

   In Nale, this court analogized the "in connection with" language of
section 2K2.1(c)(1) to the phrase "in relation to" found in 18 U.S.C.
§ 924(c). 101 F.3d at 1003-04. In a later case, the court noted that "in
connection with" has the same meaning in section 2K2.1(b)(5) as it
does in section 2K2.1(c), and, in both cases, a meaning that is deemed
analogous to the "in relation to" language used in section 924(c).
United States v. Garnett, 243 F.3d 824, 828 & n.6 (4th Cir. 2001);
accord United States v. Routon, 25 F.3d 815, 818 (9th Cir. 1994)
(finding that 924(c) is "an appropriate guide for interpreting section
2K2.1(b)(5)").

   Accordingly, under the logic of Nale and Garnett, to satisfy the "in
connection with" requirement, the government must prove that the
firearm had "‘some purpose or effect with respect to’" the felony, and
that the gun at least facilitated, or had the potential of facilitating, the
offense. See United States v. Lipford, 203 F.3d 259, 266 (4th Cir.
2000) (citations omitted) (analyzing "in relation to" requirement
under 18 U.S.C. § 924(c)(1)). Although the nexus requirement is not
satisfied when the presence of the firearm is accidental or coinciden-
tal, it is sufficient "if the firearm was present for protection or to
embolden the actor." Id. Possession that is contemporaneous to but
independent from another felony is merely coincidental to the felony.
Id. at 267; United States v. Wilson, 115 F.3d 1185, 1191-92 (4th Cir.
1997).
4                      UNITED STATES v. GOSNELL
   This court has found that if a firearm is carried for protection or
intimidation during commission of a drug trafficking offense, it is car-
ried in relation to the drug trafficking offense. United States v. Mitch-
ell, 104 F.3d 649, 654 (4th Cir. 1997). In Mitchell, the evidence
indicated that the defendant transported a loaded firearm in the pas-
senger compartment of his automobile to a drug exchange. The court
determined that "such evidence may support a conclusion that the
weapon provided the potential to facilitate the drug transaction and
that its presence in the vehicle was not coincidental." Id.

   Gosnell contends that, based on the facts, his possession of the fire-
arm at the time of his arrest was not "in connection with" his opera-
tion of a stolen vehicle, but was merely "coincidental to" that offense.
He points out that he did not in any way reach for the firearm or
attempt to draw it, but merely let it fall to the ground, and that the
government presented no evidence of how long he had been driving
the vehicle, or whether he had previously been in the vehicle with the
firearm.

   The district court concluded that an "emboldening role . . . is
served by someone who possesses the firearm while knowingly in
possession of stolen property." Reasoning that it is "a matter of com-
mon knowledge" that "many police shootings involved police that
stop stolen vehicles," the district court inferred that the pistol embold-
ened Gosnell to maintain possession of the stolen vehicle. The district
court also stated that "based on the stipulated facts of the ignition
being popped [the vehicle having a broken driver’s window, cracked
steering column, and destroyed ignition, and Gosnell driving without
an ignition key], that anybody who had this property would, obvi-
ously, have to believe that it had been stolen . . . and, that the posses-
sion of a firearm by the driver of the car in that circumstance is
sufficiently in connection with . . . that continuing offense to qualify
for the enhancements under 2K2.1(b)(5)."

   Gosnell argues that these circumstances only provide evidence that
he committed the offense of possession of a stolen vehicle and do not
directly and sufficiently address whether he possessed the weapon in
relation to that felony. We disagree.

  The driver of a car in such a vandalized condition would almost
certainly have a heightened concern for the possibility of a traffic stop
                       UNITED STATES v. GOSNELL                        5
at which a law enforcement officer would immediately recognize that
the automobile had been stolen. This would clearly carry with it a
continuing appreciation for the enhanced risk accompanying the
enduring use of such a vehicle and would sufficiently establish that
the gun emboldened Gosnell to continue his felonious venture not-
withstanding the obvious risks.

    However, we note that, to satisfy the "in connection with" element,
this court has never required the amount of evidence of an embolden-
ing role that exists in this case, nor proof of numerous incidents of
simultaneously possessing a vehicle and weapon. But cf. Routon, 25
F.3d at 819 (concluding that there was sufficient evidence to support
a section 2K2.1(b)(5) enhancement when a defendant brought a gun
with him whenever he rode in an illegally possessed car and kept the
gun within a short distance of himself while driving). Gosnell was
carrying a loaded pistol in the waistband of his pants while knowingly
driving a stolen car. Given the available inferences, that is sufficient.
See Mitchell, 104 F.3d at 654. As Gosnell acknowledges, the govern-
ment need not prove that he used the gun, but need only prove that
he possessed it in connection with another felony. The stipulated facts
establish that Gosnell carried the gun for protection from, or intimida-
tion of, anyone who might try to interrupt his dominion over the vehi-
cle or try to detain him, even though he ultimately chose not to use
it for such purposes. See id. The pistol therefore "provided the poten-
tial to facilitate" Gosnell’s possession of the stolen vehicle and its
presence was not coincidental to that crime. Id. Given the record,
there is a sufficient basis for enhancement pursuant to section
2K2.1(b)(5).

                                  III.

   For the reasons set forth, we conclude that the district court did not
err in applying the guideline enhancement. Accordingly, the sentence
is affirmed.

                                                            AFFIRMED